4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Lee HUNTLEY, Plaintiff-Appellant,v.Tommy ALLEN, Lieutenant, Robert S. Marsh;  Todd Braswell,Deputy, Defendants-Appellees.David Lee HUNTLEY, Plaintiff-Appellant,v.Tommy ALLEN;  Frank McGuirt;  Union County HealthDepartment, Defendants-Appellees.
Nos. 93-6181, 93-6182.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 8, 1993.

Appeals from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-90-250, CA-90-213)
David Lee Huntley, Appellant Pro Se.
Sanford L. Steelman, Jr., Griffin, Caldwell, Helder & Steelman, Monroe, North Carolina;  Frank Bayard Aycock, III, Charlotte, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David Lee Huntley appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaints.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Huntley v. Allen, Nos.  CA-90-250; CA-90-213 (W.D.N.C. Jan. 21, 1993).  We deny Huntley's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED